UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-76630 Competitive Companies, Inc. (Exact Name of registrant as specified in its charter) Nevada 65-1146821 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation) 19206 Huebner Rd., Suite 202 San Antonio, TX 78258 (Address of principal executive offices and Zip Code) (210) 233-8980 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x As of May 20, 2010, there were 140,819,475 shares outstanding of the registrant’s common stock. COMPETITIVE COMPANIES, INC. FORM 10-Q March 31, 2011 INDEX PART I - FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. (REMOVED AND RESERVED) 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 20 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Competitive Companies, Inc. (Debtor-in-Possession from May 5, 2009 until October 21, 2010) Condensed Consolidated Balance Sheets March 31, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $7,000 and $4,500 Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable, including related party amounts of $1,325 and $1,325 at March 31, 2011 and December 31, 2010, respectively $ $ Accrued expenses Customer deposits Deferred revenues Notes payable Convertible debentures, net of discounts of $43,110 and $59,306 at March 31, 2011 and December 31, 2010, respectively Total current liabilities Total liabilities Stockholders' (deficit): Preferred stock, $0.001 par value 100,000,000 shares authorized: Class A convertible, no shares issued and outstanding with no liquidation value - - Class B convertible, 1,495,436 shares issued and outstanding with no liquidation value Class C convertible, 1,000,000 shares issued and outstanding with no liquidation value Common stock, $0.001 par value, 500,000,000 shares authorized, 136,319,475 and 130,263,732 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Subscription payable, 200,000 shares at March 31, 2011 and December 31, 2010, respectively Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to financial statements. 1 Table of Contents Competitive Companies, Inc. (Debtor-in-Possession from May 5, 2009 until October 21, 2010) Condensed Consolidated Statements of Operations (Unaudited) For the Three Months ended March 31, Revenue $ $ Cost of sales Gross profit (loss) ) Expenses: General and administrative Salaries and wages Depreciation Bad debts (recoveries) ) Total operating expenses Net operating loss ) ) Other income (expense): Impairment of goodwill - ) Interest expense ) ) Total other income (expense) ) ) Net loss before reorganization items ) ) Forgiveness of debt under Chapter 11 - Professional fees - ) Net loss $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net loss per share - basic and fully diluted $ ) $ ) See accompanying notes to financial statements. 2 Table of Contents Competitive Companies, Inc. (Debtor-in-Possession from May 5, 2009 until October 21, 2010) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months ended March 31, Cash flows from operating activities Net (loss) before reorganization items $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Provision for bad debts (recoveries) ) Depreciation Impairment of goodwill - Amortization of beneficial conversion feature Decrease (increase) in assets: Accounts receivable ) Deposits - Increase (decrease) in liabilities: Accounts payable Accrued expenses Deferred revenues ) Net cash (used in) operating activities before reorganization items ) ) Debt forgiveness on prepetition liabilities - Professional fees paid for services rendered in connection with the Chapter 7 proceeding - ) Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from short term and convertible debt Proceeds from sale of common stock - Principal payments on prepetition debt - ) Net cash provided by financing activities Net increase (decrease) in cash Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $
